                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

EUGENIO DE LA CRUZ,                           )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )       CIVIL ACTION NO. 1:18-cv-472-TFM-N
                                              )
BP AMERICA PRODUCTION                         )
COMPANY, et al.,                              )
                                              )
         Defendants.                          )

                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is the Motion to Consolidate Pursuant to Fed. R. Civ. P. 42

(“motion to consolidate”). See Doc. 31. The motion is filed by Plaintiff Eugenio De La Cruz and

Movants James Martin, Marcus V. Richardson, James Ramsey, Brandon W. Martir, Mark E.

Seaman, Sr., Gilberto Navarro, William E. Batchelder, Richard L. McKensie, and Jeffery Beatty.

Movants are the Plaintiffs in the other Back-End Litigation Option (“BELO”) cases that were filed

by the same counsel. For the purposes of this motion, the Court will refer to them collectively as

“Plaintiffs.” Defendants timely responded in opposition to the motion to consolidate. See Doc.

35. The matter is ripe for disposition and for the reasons discussed below, the motion to consolidate

(Doc. 31) is DENIED.

                                      I.      BACKGROUND

         This matter is a BELO lawsuit for Later Manifested Physical Conditions (“LMPCs”) that

was filed pursuant to the terms and requirements of the Medical Settlement Agreement (“MSA”)

that was amended on May 1, 2012; preliminarily approved by the court on May 2, 2012; and

entered on May 3, 2012, in the case of In re Oil Spill by the Oil Rig “Deepwater Horizon” in the

Gulf of Mexico, on April 20, 2010, No. 2:10-md-02179-CJB-JCW, Doc. 6427-1 (E.D. La. May 3,

2012).

                                            Page 1 of 6
       The motion to consolidate involves ten (10) BELO actions for LMPCs, which were

transferred from the United District Court for the Eastern District of Louisiana to the Southern

District of Alabama and are styled as follows:1

       (1) Martin v. BP Expl. & Prod., Inc., No. 1:19-cv-00015-KD-B (S.D. Ala. 2019);

       (2) Richardson v. BP Expl. & Prod., Inc., No. 1:19-cv-00013-C (S.D. Ala. 2019);

       (3) Janes-Ramsey v. BP Expl. & Prod., Inc., 1:19-cv-00012-CG-N (S.D. Ala. 2019);

       (4) Martir v. BP Expl. & Prod., Inc., No. 1:19-cv-00005-JB-C (S.D. Ala. 2019);

       (5) Seaman v. BP Expl. & Prod., Inc., No. 1:18-cv-00535-CG-C (S.D. Ala. 2019);

       (6) Navarro v. BP Expl. & Prod., Inc., No. 1:18-cv-00534-B (S.D. Ala. 2018);

       (7) Batchelder v. BP Expl. & Prod., Inc., No. 1:18-cv-00533-CG-M (S.D. Ala. 2018);

       (8) McKenzie v. BP Expl. & Prod., Inc., No. 1:18-cv-00513-JB-M (S.D. Ala. 2018);

       (9) Beatty v. BP Expl. & Prod., Inc., No. 1:18-cv-00512-KD-B (S.D. Ala. 2018); and

       (10)    De la Cruz v. BP Am. Prod. Co., No. 1:18-cv-00472-TFM-N (S.D. Ala. 2018).

       The instant case came before the Court for a scheduling conference on January 10, 2019,

at which the Magistrate Judge discussed with the parties the issue of consolidation of the BELO

actions that have been filed in the Southern District of Alabama. Counsel for Plaintiffs expressed

his client was in favor of consolidation, while counsel for Defendants expressed his clients were

not in favor of consolidation. The Court did not reach any conclusions at that time.2



1
  There are now a total of forty-five (45) BELO cases that have been transferred to the Southern
District of Alabama – many of which were filed more recently and filed by different counsel. The
instant motion to consolidate is solely for the ten cases listed here.
2
   Plaintiff’s brief states “[t]his Court has wisely concluded that all of these cases should be
coordinated to avoid unnecessary conflicts and expense, conserve judicial resources, and expedite
the disposition of all of the cases before this Court.” Doc. 31-1 at 4. The Court reached no such
conclusion, but merely raised the issue with counsel and requested briefing on the matter. While
it is true the Court “invit[ed] motions to consolidate from counsel for plaintiffs,” it was solely for
the purpose to analyze the issue further – not because the Court had already made a decision.
                                             Page 2 of 6
        Plaintiffs timely filed their motion to consolidate. See Doc. 31. The Court entered a

briefing schedule and directed the Clerk of Court to docket the motion to consolidate in all ten

cases along with a copy of the briefing schedule so the undersigned could consider the matter.3

Defendants timely responded in opposition to the motion to consolidate (see Doc. 35), and

Plaintiffs timely filed their reply (see Doc. 38). Though Defendants requested oral argument (Doc.

35, at 1) and Plaintiffs state it may be beneficial (Doc. 38, at 4), the Court has reviewed the briefs

and determined that oral argument is unnecessary.

                                II.     DISCUSSION AND ANALYSIS

        The Federal Rules of Civil Procedure state: “[i]f actions before the court involve a common

question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue in the

actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or

delay.” FED. R. CIV. P. 42(a). Fed. R. Civ. P. 42(a) “is a codification of a trial court’s inherent

managerial power ‘to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.’” Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d

1492, 1495 (11th Cir. 1985) (citing In re Air Crash Disaster at Fla. Everglades, 549 F.2d 1006,

1012 (5th Cir. 1977)). However, as noted by the plain language in the use of the word “may,” the

Court’s decision under Fed. R. Civ. P. 42(a) is purely discretionary. See also Eghnayem v. Boston

Sci. Corp., 873 F.3d 1304, 1313 (11th Cir. 2017) (quoting Hendrix, 776 F.2d at 1495)



        The plaintiff also indicates in the reply brief that “there is no burden of persuasion on any
party,” which is also not entirely accurate. See Doc. 38 at 2. Though the Magistrate Judge asked
the question indicating some similarities between the case, the burden of persuasion still remains
with the party requesting consolidation as the Court had not indicated it would consolidate the
cases but a briefing schedule may be entered. Further, while Fed. R. Civ. P. 42(a) does not specify
who carries the burden of persuasion, it seems apparent the Court should be persuaded by either
briefing or obvious facts and law that the case should be consolidated. See FED. R. CIV. P. 42(a).
The Court is not persuaded by either at this time.
3
 The motion must be decided by the Judge to whom the lowest-number case is assigned. S.D.
Ala. CivLR 42.
                                             Page 3 of 6
(emphasizing decision is “purely discretionary.”). In exercising that discretion, the Court must

take into account the following factors: (1) whether the specific risks of prejudice and possible

confusion are overborne by the risk of inconsistent adjudications of common factual and legal

issues; (2) the burden on parties, witnesses and available judicial resources posed by multiple

lawsuits; (3) the length of time required to conclude multiple suits as against a single one; and (4)

the relative expense to all concerned of the single-trial, multiple-trial alternatives. Id. Finally, the

Court may decide to consolidate for pretrial, trial, or both.

        Turning to the situation at hand, Plaintiffs’ motion and brief states, “Each case presents

similar allegations and require resolution of parallel issues, including the amount, location, timing,

duration, and levels of oil and spill-response chemicals discharged or released into the environment

of which Plaintiffs were exposed, as well as the fact of diagnosis, alternative causes, causation,

and the amount of compensatory damages Plaintiffs are entitled.” Doc 31-1 at 2, ¶ 2. They argue

“[t]he instant cases present precisely the kind of tort claims courts routinely consolidate based on

a desire to save the parties from wasteful re-litigation, avoid duplication of judicial effort, and not

materially prejudice anyone’s rights.” Id. at 4. Plaintiffs further contend, of the six (6) issues that

can be litigated pursuant to the MSA, 4 only two (2) require an individualized inquiry (Doc. 38) at


4
        (i)  The fact of diagnosis (i.e., whether the MEDICAL BENEFITS
        SETTLEMENT CLASS MEMBER was correctly diagnosed with the alleged
        LATER- MANIFESTED PHYSICAL CONDITION);

        (ii)    The amount and location of oil, other hydrocarbons, and other substances
        released from the MC252 WELL and/or the Deepwater Horizon and its
        appurtenances, and/or dispersants and/or decontaminants used in connection with
        the RESPONSE ACTIVITIES, and the timing thereof;

        (iii)   The level and duration of the MEDICAL BENEFITS SETTLEMENT
        CLASS MEMBER’S exposure to oil, other hydrocarbons, and other substances
        released from the MC252 WELL and/or the Deepwater Horizon and its
        appurtenances, and/or dispersants and/or decontaminants used in connection with
        the RESPONSE ACTIVITIES, and the timing thereof;

                                             Page 4 of 6
6, and the need for individualized inquiry of each plaintiff to determine certain of the litigable

issues would not be necessary if Defendants had made adequate disclosures and will not be

necessary if Defendants respond to Plaintiffs’ discovery requests (see Doc. 38, at 6-8). The Court

does not find these arguments persuasive and believes there will be more extensive individual

inquiry of Plaintiffs’ claims.

       Defendants are far more on point. They aptly point to the Multi-District Litigation (MDL)

court’s own acknowledgment that:

       …[t]he court finds that the parties through their Settlement Agreement have
       resolved the principle common issues that were the basis for including these claims
       in MDL No. 2179. The court further finds that the issues reserved for further
       litigation in the BELO provisions of the Settlement Agreement are so highly
       particularized as to individual plaintiffs that they substantially predominate over
       common issues that might merit extensive consolidated discovery procedures of the
       type proposed by counsel, as evidenced by the prohibition in the Settlement
       Agreement against class action allegations in all BELO lawsuits.

See In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010,

No. 2:10-md-2179, Doc. 14099 at 1 (E.D. La. Jan. 30, 2015); see also id. at Doc. 23785 (stating

same and reiterating, “No BELO lawsuit may be filed as a class, mass, or aggregate action”).



       (iv)   Whether the MEDICAL BENEFITS SETTLEMENT CLASS MEMBER’S
       alleged LATER-MANIFESTED PHYSICAL CONDITION was legally caused by
       his or her exposure to oil, other hydrocarbons, and other substances released
       from the MC252 WELL and/or the Deepwater Horizon and its appurtenances,
       and/or dispersants and/or decontaminants used in connection with the
       RESPONSE ACTIVITIES;

       (v)    Whether there exist any alternative causes for the MEDICAL BENEFITS
       SETTLEMENT CLASS MEMBER’S alleged LATER-MANIFESTED
       PHYSICAL CONDITION, including, but not limited to, exposure to other
       substances or sources of contaminants and/or toxins; and

       (vi) The amount, if any, of compensatory damages to which the MEDICAL
       BENEFITS SETTLEMENT CLASS MEMBER is entitled.

In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20,
2010, No. 2:10-md-02179-CJB-JCW, Doc. 6427-1 at 69 (E.D. La. May 3, 2012).

                                           Page 5 of 6
       The Court also agrees with the Defendants’ statement that “BELO lawsuits are focused on

litigation of individual rather than common issues.” Doc. 35 at 4. The singular commonality in

these ten cases is they are represented by the same counsel. All the other factors preponderate

against consolidation – plaintiffs were at different worksites, had different levels of exposure, have

different medical claims, and have different damages claims.

       Based on the above, the Court does not find consolidation is appropriate pursuant to Fed.

R. Civ. P. 42(a).

                                       III.     CONCLUSION

       For the reasons articulated above, it is ORDERED the Motion to Consolidate Pursuant to

Fed. R. Civ. P. 42 (Doc. 31) is DENIED. The Clerk of Court is directed to docket this

Memorandum Opinion and Order and terminate the corresponding motion to consolidate in the

following cases:

(1)    Martin v. BP Expl. & Prod., Inc., No. 1:19-cv-00015-KD-B (S.D. Ala. 2019);

(2)    Richardson v. BP Expl. & Prod., Inc., No. 1:19-cv-00013-C (S.D. Ala. 2019);

(3)    Janes-Ramsey v. BP Expl. & Prod., Inc., 1:19-cv-00012-CG-N (S.D. Ala. 2019);

(4)    Martir v. BP Expl. & Prod., Inc., No. 1:19-cv-00005-JB-C (S.D. Ala. 2019);

(5)    Seaman v. BP Expl. & Prod., Inc., No. 1:18-cv-00535-CG-C (S.D. Ala. 2019);

(6)    Navarro v. BP Expl. & Prod., Inc., No. 1:18-cv-00534-B (S.D. Ala. 2018);

(7)    Batchelder v. BP Expl. & Prod., Inc., No. 1:18-cv-00533-CG-M (S.D. Ala. 2018);

(8)    McKenzie v. BP Expl. & Prod., Inc., No. 1:18-cv-00513-JB-M (S.D. Ala. 2018); and

(9)    Beatty v. BP Expl. & Prod., Inc., No. 1:18-cv-00512-KD-B (S.D. Ala. 2018).

       DONE and ORDERED this the 25th day of March 2019.

                                                       /s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE


                                              Page 6 of 6
